Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to original filings made on 8/08/2022. Claims 1, 10 and 16 are amended. Claims 1-20 are pending.
Response to Arguments
Examiner’s Remarks - Specification (Title)
The applicant has not amended their title to overcome the objection. The applicant has not provided a persuasive argument to withdraw the objection. The examiner therefore maintains the objection. 
Examiner’s Remarks -Claim Objections
The applicant has not amended their dependent claim 20 to overcome the objection. The applicant has not provided a persuasive argument to withdraw the objection. The examiner therefore maintains the objection.
Examiner’s Remarks - 35 USC § 103 – Claims 1, 10 and 16
 	The applicant amended each independent claim to recite, “and registering with the browser a service worker a service worker with the browser as specified by the Service Workers specification of the World-Wide-Web Consortium, the registration defining a scope of the service worker that specifies Uniform Resource Locators of requests that will be intercepted by the service worker, the service worker being configured to initiate a presentation of the credential to a verifier upon the service worker intercepting a credential presentation request originating from the verifier and addressed to a Uniform Resource Locator within the scope of the service worker”. The examiner introduces the teachings of prior art reference Shashank (US Patent No. 11,184,406), to the record in view of the claim amendment. Shashank teaches a service worker in conjunction with a browser as specified within the scope of the World-Wide-Web Consortium. See rejection below.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 20 is objected to because of the following informalities: “the selective disclosure” should be “the selective disclosure certificate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US Patent No. 9,053,297 and Fitch hereinafter) in view of Shashank (US Patent No. 11,184,406).

As to claim 1, Fitch teaches a method of delivering a cryptographic credential to a subject who operates a web browser (i.e., …teaches in col. 7 lines 60-67 & col. 8 lines 1-10 the following: “credentials can be received 402 from an authentication service or other such source.”.  …Upon receiving the credentials, a script executing on the client device can cause 404 at least a shared secret (e.g., a key provided from an authentication service) in the credentials to be stored to a browser security module (BSM).), 
the credential having been issued to the subject by an issuer comprising one or more web servers (i.e., … teaches in figure 4, figure element 402 the following: “Obtain security credential from authentication service…”), 
the method being performed by JavaScript code running in the browser and originating from the issuer (i.e., …teaches in col. 4 lines 55-65 the following: “script executing in the browser (e.g., JavaScript) …further teaches in col. 5 lines 45-55 the following: “he JavaScript server 204 can return JavaScript code that, when executed via the browser”), the method comprising the steps of: 
storing a disclosable portion of the cryptographic credential comprising a public key in browser-accessible storage (i.e., …teaches in col. 9 lines 10-20 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content”);  
the presentation including proving knowledge of a private key associated with the public key (i.e., …teaches in col. 9 lines 20-25 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content). The public key can be caused to be signed by an authority, for example, which can provide and/or bind an identity to the private key within the BSM. Since the private key is not exposed outside the BSM, the private key cannot be obtained outside that machine or context. A user can request that the BSM generate a signature based on the private key, then a request with the public key and signature can be sent to a recipient who can verify (e.g., by normal PKI infrastructure) an identity of the sender. The private key can also be used for other functions as well, such as to encrypt data or other such information...”).

Fitch does not expressly teach:
registering a service worker with the browser as specified by the Service Workers specification of the World-Wide-Web Consortium, the registration defining a scope of the service worker that specifies Uniform Resource Locators of requests that will be intercepted by the service worker, the service worker being configured to initiate a presentation of the credential to a verifier upon the service worker intercepting a credential presentation request originating from the verifier and addressed to a Uniform Resource Locator within the scope of the service worker.
In this instance the examiner notes the teachings of prior art reference Shashank.
With regards to applicant’s claim limitation element of, “registering a service worker with the browser as specified by the Service Workers specification of the World-Wide-Web Consortium, the registration defining a scope of the service worker that specifies Uniform Resource Locators of requests that will be intercepted by the service worker”, Shashank teaches in col. 2 lines 55-65 the following: “To support linked resources including images and style sheets, the re-player web application may use an interception mechanism to trap the requests for linked resources and serve them from the database of captured resources. In one example, the interception mechanism uses the W3C Service Worker API that uses one or more service workers to intercept the requests for linked resources and serve them from the database of captured resources that may have been captured by the recorder as described above”. The acronym W3C is for World Wide Web Consortium.
With regards to applicant’s claim limitation element of, “the service worker being configured to initiate a presentation of the credential to a verifier upon the service worker intercepting a credential presentation request originating from the verifier and addressed to a Uniform Resource Locator within the scope of the service worker”, Shashank teaches in col. lines the following: “To achieve better performance and better control the replayer web application 201 may use an interception mechanism, such as the Service Worker API to install a service worker 206 in order to intercept all the resource requests emanating from the replayer web application 201's mirror of the user's document. For example, if during the course of the replay a new IMG element is added to the DOM pointing to an image file (e.g. <img src=“https://www.application-provider.com/images/profile.jpeg”/>) the viewer's browser 200 triggers a call to the service worker 206 installed by the replayer web application 201 passing it the URL of the image being requested (in this example “https://www.application-provider.com/images/profile.jpeg”). The service worker then sends a message to the replayer web application 201 (e.g via postMessage API) asking for the content of image at the URL.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch with the teachings of Shashank by having Fitch’s browser capability comprise a service worker. One would have been motivated to do so to provide a simple and effective means to securely handle request, wherein the service worker helps to ensure secure request processing and makes it easier to ensure that the system operates accordingly within the scope of a secure computing environment.

As to claim 2, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 1 further comprising a step of storing the private key in a persistent browser storage (i.e., …teaches in col. 9 lines 10-20 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content).

As to claim 3, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 2 wherein the browser-accessible storage is the persistent browser storage (i.e., …teaches in col. 4 lines 5-15 the following: “browser can cause a browser cookie or other such digital object to be stored in local storage 106…”).

As to claim 4, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 1 further comprising a step of wrapping the private key in a CryptoKey object and storing the wrapped key in Indexed DB storage (i.e,. …teaches in col. 2 lines 1-10 the following: “a client token that statelessly encodes the key.” …teaches in col. 6 lines 55-67 & col. 7, lines 1-8 the following: “the secret (e.g., a key) to sign a request (using a JavaScript library, etc.) to be sent to the desired Web service. As mentioned, the key will not be sent with the request in many embodiments, or might be sent inside an encrypted client token able to be decrypted by the Web service in other embodiments. The client token can be any appropriate token, such as a cookie or HTML5 object in some embodiments. If the Web service determines that the request is not signed with a secret that matches 312 the stored secret (or secret contained in the encrypted client token)),”.).

As to claim 5, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 1, wherein proving knowledge of the private key comprises sending a signature on a challenge computed by an authenticator (i.e., …teaches in col. 9 lines 15-25 the following: “A user can request that the BSM generate a signature based on the private key, then a request with the public key and signature can be sent to a recipient who can verify (e.g., by normal PKI infrastructure) an identity of the sender. The private key can also be used for other functions as well, such as to encrypt data or other such information.”).

As to claim 6, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 5 wherein the browser-accessible storage is a large blob stored in the authenticator (i.e.,  …teaches in col. 7 lines 1-10 the following: “Web service determines that the request is not signed with a secret that matches 312 the stored secret (or secret contained in the encrypted client token), the Web service can deny the request 314. If the secret used to sign the request matches the secret associated with the user or client device at the Web service, a request can be received 316 to the client device from the Web service. The client device (via the JavaScript or otherwise) then can process 318 the response from the Web service.”).

As to claim 10, Fitch teaches a method, performed by a web application accessed through a web browser, of using a cryptographic credential to identify a subject who operates the browser to a verifier (i.e., …teaches in col. 6 lines 20-30 the following: “the token might be an encrypted token that contains the identity information and the long term secret used to encrypt the request, in addition to any state or session information. In some embodiments, the secure token service and Web service share the token encryption key, such that the Web service can verify the user has the long term secret when an appropriately encrypted message is received.”), 
the credential comprising a disclosable portion that contains a public key (i.e., …teaches in col. 9 lines 10-20 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content”), 
programming a service worker to initiate a presentation of the cryptographic credential to the verifier in response to a credential presentation request, the presentation comprising proving knowledge of a private key associated with the public key (i.e., …teaches in col. 9 lines 10-25 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content). The public key can be caused to be signed by an authority, for example, which can provide and/or bind an identity to the private key within the BSM. Since the private key is not exposed outside the BSM, the private key cannot be obtained outside that machine or context. A user can request that the BSM generate a signature based on the private key, then a request with the public key and signature can be sent to a recipient who can verify (e.g., by normal PKI infrastructure) an identity of the sender. The private key can also be used for other functions as well, such as to encrypt data or other such information.”).

Fitch does not expressly teach:
and registering the service worker with the browser as specified by the Service Workers specification of the World-Wide-Web Consortium, the registration defining a scope of the service worker that specifies Uniform Resource Locators of requests that will be intercepted by the service worker, the credential presentation request being addressed to a Uniform Resource Locator within the scope of the service worker.
In this instance the examiner notes the teachings of prior art reference Shashank.
With regards to applicant’s claim limitation element of, “and registering the service worker with the browser as specified by the Service Workers specification of the World-Wide-Web Consortium”, Shashank teaches in col. 2 lines 55-65 the following: “To support linked resources including images and style sheets, the re-player web application may use an interception mechanism to trap the requests for linked resources and serve them from the database of captured resources. In one example, the interception mechanism uses the W3C Service Worker API that uses one or more service workers to intercept the requests for linked resources and serve them from the database of captured resources that may have been captured by the recorder as described above”. The acronym W3C is for World Wide Web Consortium.
With regards to applicant’s claim limitation element of, “the registration defining a scope of the service worker that specifies Uniform Resource Locators of requests that will be intercepted by the service worker, the credential presentation request being addressed to a Uniform Resource Locator within the scope of the service worker”, Shashank teaches in col. 8 lines 50-65 the following: “To achieve better performance and better control the replayer web application 201 may use an interception mechanism, such as the Service Worker API to install a service worker 206 in order to intercept all the resource requests emanating from the replayer web application 201's mirror of the user's document. For example, if during the course of the replay a new IMG element is added to the DOM pointing to an image file (e.g. <img src=“https://www.application-provider.com/images/profile.jpeg”/>) the viewer's browser 200 triggers a call to the service worker 206 installed by the replayer web application 201 passing it the URL of the image being requested (in this example “https://www.application-provider.com/images/profile.jpeg”). The service worker then sends a message to the replayer web application 201 (e.g via postMessage API) asking for the content of image at the URL.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch with the teachings of Shashank by having Fitch’s browser capability comprise a service worker. One would have been motivated to do so to provide a simple and effective means to securely handle request, wherein the service worker helps to ensure secure request processing and makes it easier to ensure that the system operates accordingly within the scope of a secure computing environment.


As to claim 15, the system of Fitch and Shashank as applied to claim 10 above teaches public and private key usage, specifically Fitch teaches a method of claim 10, wherein the private key and the public key are components of a key pair generated by an authenticator and proving knowledge of the private key comprises sending a signature on a challenge computed by the authenticator (i.e., …teaches in col. 9 lines 25-35 the following: “For example, the BSM might receive a request to be signed or otherwise processed, and can modify the request to indicate a public key under which a response directed at the BSM should be encrypted. An entity receiving the request can generate and send an appropriate response that is encrypted with the indicated public key, such that the key can be communicated from the application server receiving the response to the BSM.”).

As to claim 16, Fitch teaches a method, performed by a verifier comprising one or more web servers (i.e., …teaches in col. 13 lines 55-60 the following: “as the environment includes a Web server 706”), of relying on a cryptographic credential issued by an issuer comprising one or more web servers to identify a subject who operates a web browser (i.e., …teaches in col. 5 lines 20-40 the following: “The authorization server can get a response back from the federated identity system that the user has been authenticated, and can obtain any appropriate permissions or other such information for the user on the session. In this example, the authorization server 206 (or federated identity system) also contacts an entity such as a secure token service 210 to obtain federated credentials, as may include an access key ID, a secret, and a secure token, and/or other such temporary security information, based at least in part on the permissions. The authorization server 206 then can bundle the permissions, identity information, and the temporary set of credentials associated with the identity information, and return that information to the browser 104 on the client device 102.”), 
the cryptographic credential comprising a disclosable portion containing a public key (i.e., …teaches in col. 9 lines 10-20 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content”), 
the method comprising the steps of: 
the verifier performing a redirection to a Uniform Resource Locator in the scope of a service worker (i.e., …teaches in col. 5 lines 40-60 the following: “The URL passed back to the browser 104 of the client device can redirect the browser (i.e., cause the browser to send a request for content) to a JavaScript server 204, or other such script or content provider system or service, for purposes such as JavaScript login to the Web service 110. Because the browser will receive but not send any information after an HTML fragment, the browser can hold the credential information. The URL used to contact the JavaScript browser will not have the information after the HTML fragment, such that the secret information is not shared with the JavaScript server. The JavaScript server 204 can return JavaScript code that, when executed via the browser 104 on the client device 102, causes the credentials (e.g., access key ID, secret, and token that were listed in the URL) to be stored to local storage 106, such as in an HTML5 repository. ”), 
the redirection conveying one or more redirection parameters to the service worker, including a callback Uniform Resource Locator (i.e., …teaches in col. 5, lines 40-50 the following: “The URL passed back to the browser 104 of the client device can redirect the browser (i.e., cause the browser to send a request for content) to a JavaScript server 204, or other such script or content provider system or service, for purposes such as JavaScript login to the Web service 110. Because the browser will receive but not send any information after an HTML fragment, the browser can hold the credential information.”); 
the verifier receiving from the browser at the callback Uniform Resource Locator a presentation of the cryptographic credential that conveys attributes of the subject (i.e.., …teaches in col. 5 lines 40-55 the following: “The URL passed back to the browser 104 of the client device can redirect the browser (i.e., cause the browser to send a request for content) to a JavaScript server 204, or other such script or content provider system or service, for purposes such as JavaScript login to the Web service 110. Because the browser will receive but not send any information after an HTML fragment, the browser can hold the credential information. The URL used to contact the JavaScript browser will not have the information after the HTML fragment, such that the secret information is not shared with the JavaScript server. The JavaScript server 204 can return JavaScript code that, when executed via the browser 104 on the client device 102, causes the credentials (e.g., access key ID, secret, and token that were listed in the URL) to be stored to local storage 106, such as in an HTML5 repository.”); 
and the verifier using the attributes conveyed by the presentation to identify the subject (i.e., …teaches in col. 6 lines 10-20 the following: “(e.g., access key ID, secret, and token that were listed in the URL) to be stored to local storage 106, such as in an HTML5 repository. The credentials can still be located in the URL bar of the browser, for example, even though those values were not sent out with the request to the JavaScript server. The JavaScript code can pull the credential values from the URL bar and store them appropriately. In this embodiment, the JavaScript and browser on the client device will have access to the credentials, but the credentials will not be sent to the JavaScript server 204 for login or other such purposes. In other embodiments, there might be a separate message from the authorization server 206 to the client device 102 to indicate to the client to store the credentials in a secure place. In some embodiments, JavaScript from the authorization server 206, or authorization proxy, can be used to perform the storage. (25) After the credentials have been obtained and stored in local storage on the client device and the appropriate JavaScript has been obtained, the JavaScript can display a page or other grouping of content to the user enabling the user of the client device to perform one or more tasks….the secure token service and Web service share the token encryption key, such that the Web service can verify the user”).

Fitch does not expressly teach:
the service worker being registered with the browser as specified by the Service Workers specification of the World-Wide Web Consortium by JavaScript code originating from the issuer, the scope of the service worker being defined by the registration.
In this instance the examiner notes the teachings of prior art reference Shashank.
With regards to applicant’s claim limitation element of, “the service worker being registered with the browser as specified by the Service Workers specification of the World-Wide Web Consortium by JavaScript code originating from the issuer, the scope of the service worker being defined by the registration”, Shashank teaches in col. 2 lines 55-65 the following: “To support linked resources including images and style sheets, the re-player web application may use an interception mechanism to trap the requests for linked resources and serve them from the database of captured resources. In one example, the interception mechanism uses the W3C Service Worker API that uses one or more service workers to intercept the requests for linked resources and serve them from the database of captured resources that may have been captured by the recorder as described above”. The acronym W3C is for World Wide Web Consortium. Shashank teaches in col. 8 lines 50-65 the following: “To achieve better performance and better control the replayer web application 201 may use an interception mechanism, such as the Service Worker API to install a service worker 206 in order to intercept all the resource requests emanating from the replayer web application 201's mirror of the user's document. For example, if during the course of the replay a new IMG element is added to the DOM pointing to an image file (e.g. <img src=“https://www.application-provider.com/images/profile.jpeg”/>) the viewer's browser 200 triggers a call to the service worker 206 installed by the replayer web application 201 passing it the URL of the image being requested (in this example “https://www.application-provider.com/images/profile.jpeg”). The service worker then sends a message to the replayer web application 201 (e.g via postMessage API) asking for the content of image at the URL.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch with the teachings of Shashank by having Fitch’s browser capability comprise a service worker. One would have been motivated to do so to provide a simple and effective means to securely handle request, wherein the service worker helps to ensure secure request processing and makes it easier to ensure that the system operates accordingly within the scope of a secure computing environment.

As to claim 17, the system of Fitch and Shashank as applied to claim 16 above teaches public and private key usage, specifically Fitch teaches a method of claim 16, wherein the cryptographic credential comprises a disclosable portion containing a public key and the method further comprises using the public key to verify a proof of knowledge of an associated private key conveyed by the credential presentation (i.e., …teaches in col. 9 lines 10-25 the following: “a BSM on a client device can generate a public/private key pair in response to a request from active content executing in a browser application on the client. The public key can be provided to the active content, but the private key will not be exposed outside the BSM (or at least exposed to the active content). The public key can be caused to be signed by an authority, for example, which can provide and/or bind an identity to the private key within the BSM. Since the private key is not exposed outside the BSM, the private key cannot be obtained outside that machine or context. A user can request that the BSM generate a signature based on the private key, then a request with the public key and signature can be sent to a recipient who can verify (e.g., by normal PKI infrastructure) an identity of the sender. The private key can also be used for other functions as well, such as to encrypt data or other such information.”).

Claims 7-9, 11-13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch in view of Shashank as applied to claims 1, 10 and 16 above and further in view of Benaloh (US Patent Publication No. 2003/0233542).

As to claim 7, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 1,  
and the credential presentation that the service worker is programmed to initiate comprises asking the subject for consent to present the credential to the verifier (i.e., …teaches in col. 9 lines 55-65 the following: “the BSM might, in addition to a trusted path for the entry of secrets, have a similar trusted path for the manipulation of metadata about the authorized use of the credentials. One or more interfaces or other such mechanisms can be provided to prompt the user on the first use, or every use, of a credential in a particular context.”).

The system of Fitch and Shashank does not teach:
	wherein the cryptographic credential comprises a public key certificate that binds the public key to attributes of the subject.
In this instance the examiner notes the teachings of prior art reference Benaloh.
Benaloh teaches in par. 0004 the following: “A digital certificate typically contains several fields of personal data that are used to identify the requester. For example, the fields might contain basic information such as the certificate owner's name, the owner's public key from a public/private key pair, and the issue and expiration dates of the certification.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

As to claim 8, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 1, the credential presentation request intercepted by the service worker requests attributes to be included in the requested credential presentation (i.e., …teaches in col. 9 lines 60-67 & col. 10, lines 1-10 the following: “The use of a trusted path for entry of a secret enables the BSM to intercept and modify login exchanges to transparently generate and set a site-specific password from using a credential stored in the BSM, such that other instances of the browser can re-derive those keys upon presentation of a credential (e.g., user password that is not shared with any other site.”), 
and the credential presentation that the service worker is programmed to initiate comprises transitioning the selective disclosure certificate to a presentation state where attributes that are not requested are omitted and sending the certificate in the presentation state to the verifier (i.e., …teaches in col. 7 lines 43-60 the following: “When the script on the client device needs to sign a request with the shared secret, the script can canonicalize the request and then call or otherwise contact the BSM asking the BSM to sign the request with the secret. The BSM can sign the request using the stored secret, without exposing that secret to the script on the client device. The request can also be marshalled as appropriate to place the request in an appropriate format for transmission to the Web service.).

The system of Fitch and Shashank does not teach:
	wherein the cryptographic credential comprises a selective disclosure certificate.
In this instance the examiner notes the teachings of prior art reference Benaloh.
Benaloh teaches in par. 0027 the following: “selectively disclosable digital certificate”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

As to claim 9, the system of Fitch and Shashank as applied to claim 1 above teaches public and private key usage, specifically Fitch teaches a method of claim 8, wherein the credential presentation that the service worker is programmed to initiate further comprises asking the subject for consent to disclose the requested attributes to the verifier (i.e., …teaches in col. 9 lines 55-65 the following: “the BSM might, in addition to a trusted path for the entry of secrets, have a similar trusted path for the manipulation of metadata about the authorized use of the credentials. One or more interfaces or other such mechanisms can be provided to prompt the user on the first use, or every use, of a credential in a particular context.”.). 

As to claim 11, the system of Fitch and Shashank as applied to claim 10 above teaches public and private key usage, specifically Fitch teaches a method of claim 10,  
and the credential presentation initiated by the service worker comprises sending the certificate to the verifier (i.e., …teaches in col. 9 lines 20-25 the following: “then a request with the public key and signature can be sent to a recipient who can verify…” …teaches in col. 9 lines 10-20 the following: “The public key can be caused to be signed by an authority, for example, which can provide and/or bind an identity to the private key within the BSM.”).

The system of Fitch and Shashank does not teach:
	wherein the disclosable portion of the cryptographic credential comprises a public key certificate that binds the public key to attributes of the subject.
In this instance the examiner notes the teachings of prior art reference Benaloh.
Benaloh teaches in par. 0004 the following: “A digital certificate typically contains several fields of personal data that are used to identify the requester. For example, the fields might contain basic information such as the certificate owner's name, the owner's public key from a public/private key pair, and the issue and expiration dates of the certification.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

As to claim 12, the system of Fitch and Shashank as applied to claim 10 above teaches public and private key usage, specifically Fitch teaches a method of claim 11, wherein the credential presentation initiated by the service worker further comprises asking the subject for consent to present the credential to the verifier (i.e., …teaches in col. 9 lines 55-65 the following: “the BSM might, in addition to a trusted path for the entry of secrets, have a similar trusted path for the manipulation of metadata about the authorized use of the credentials. One or more interfaces or other such mechanisms can be provided to prompt the user on the first use, or every use, of a credential in a particular context.”.).

As to claim 13, the system of Fitch and Shashank as applied to claim 10 above teaches public and private key usage, specifically Fitch teaches a method of claim 10, 
the credential presentation request intercepted by the service worker requests attributes to be included in the requested credential presentation (i.e., …teaches in col. 9 lines 60-67 & col. 10, lines 1-10 the following: “The use of a trusted path for entry of a secret enables the BSM to intercept and modify login exchanges to transparently generate and set a site-specific password from using a credential stored in the BSM, such that other instances of the browser can re-derive those keys upon presentation of a credential (e.g., user password that is not shared with any other site.”), 
and the credential presentation initiated by the service worker comprises transitioning the selective disclosure certificate to a presentation state where attributes that are not requested are omitted and sending the certificate in the presentation state to the verifier (i.e., …teaches in col. 7 lines 43-60 the following: “When the script on the client device needs to sign a request with the shared secret, the script can canonicalize the request and then call or otherwise contact the BSM asking the BSM to sign the request with the secret. The BSM can sign the request using the stored secret, without exposing that secret to the script on the client device. The request can also be marshalled as appropriate to place the request in an appropriate format for transmission to the Web service.).

The system of Fitch and Shashank does not teach:
	wherein the disclosable portion of the cryptographic credential comprises a selective disclosure certificate.
In this instance the examiner notes the teachings of prior art reference Benaloh.
Benaloh teaches in par. 0027 the following: “selectively disclosable digital certificate”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

As to claim 14, the system of Fitch and Shashank as applied to claim 13 above teaches public and private key usage, specifically Fitch teaches a method of claim 13, wherein the credential presentation that the service worker initiates further comprises asking the subject for consent to disclose the requested attributes to the verifier (i.e., …teaches in col. 9 lines 55-65 the following: “the BSM might, in addition to a trusted path for the entry of secrets, have a similar trusted path for the manipulation of metadata about the authorized use of the credentials. One or more interfaces or other such mechanisms can be provided to prompt the user on the first use, or every use, of a credential in a particular context.”).

As to claim 18, the system of Fitch and Shashank as applied to claim 13 above teaches public and private key usage, specifically neither reference expressly teaches a method of claim 17, wherein the disclosable portion of the cryptographic credential comprises a public key certificate conveyed by the credential presentation and the method further comprises verifying a signature in the public key certificate.
In this instance the examiner notes the teachings of prior art reference Benaloh.
With regards to applicant’s claim limitation element of, “wherein the disclosable portion of the cryptographic credential comprises a public key certificate conveyed by the credential presentation”, teaches in par. 0035 the following: “selectively disclosable digital certificate 120 and corresponding unlock capabilities packet 130. The certificate has a content section 302 to hold certificate information describing what is being certified by the certifying authority. Multiple obfuscated fields 304(1), 304(2), 304(3), . . . 304(N) are also included in the certificate. Each field contains an associated data item related to the user. In this example, there is a data field 304(1) for the user's name, a data field 304(2) for the user's public key from a public/private key pair, a data field 304(3) for the user's age,”. 
With regards to applicant’s claim limitation element of, “verifying a signature in the public key certificate”, Benaloh teaches in par. 0045 the following: “evaluates the certificate signature 124 and if valid”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their credential verification process comprise signature authentication. One would have been motivated to do so to provide a simple and effective means to further verify the validity of a user’s credential wherein the signature helps to readily identify fraudulent users and makes it easier to ensure user authentication is comprehensive before allowing a user access in computing environment.

As to claim 19, the system of Fitch and Shashank as applied to claim 13 above teaches public and private key usage, specifically Fitch teaches a method of claim 17, and the one or more redirection parameters further include a list of one or more attributes requested by the verifier (i.e., …teaches in col. 5 lines 40-50 the following: “The URL passed back to the browser 104 of the client device can redirect the browser (i.e., cause the browser to send a request for content) to a JavaScript server 204, or other such script or content provider system or service, for purposes such as JavaScript login to the Web service 110.”.).

The system of Fitch and Shashank does not teach:
wherein the disclosable portion of the cryptographic credential comprises a selective disclosure certificate.
In this instance the examiner notes the teachings of prior art reference Benaloh.
Benaloh teaches in par. 0027 the following: “selectively disclosable digital certificate”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fitch and Shashank in view of Benaloh as applied to claim 19 above and further in view of Bruhn et al. (EP-1843517-A2 and Bruhn hereinafter).

As to claim 20, the system of Fitch, Shashank and Benaloh as applied to claim 19 above teaches a disclosable certificate, specifically neither Fitch nor Shashank teaches a method of claim 19, wherein the selective disclosure is conveyed by the credential presentation in a presentation state.
In this instance the examiner notes the teachings of prior art reference Benaloh.  
Benaloh teaches in par. 0027 the following: “selectively disclosable digital certificate”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch and Shashank with the teachings of Benaloh by having their authentication credentials comprise a disclosable certificate. One would have been motivated to do so to provide a simple and effective means to further authorize a user wherein the disclosable certificate helps to identify pertinent information pertaining to the user to make it easier to ensure user authentication before allowing a user access in computing environment.

The system of Fitch, Shashank and Benaloh does not expressly teach:
the method further comprising computing a root label of a typed hash tree in the presentation state and verifying a signature on certificate data comprising the root label.
In this instance the examiner notes the teachings of prior art reference Bruhn. 
With regards to applicant’s claim limitation element of, “computing a root label of a typed hash tree in the presentation state”, Bruhn teaches on par. 60 the following: “verifier can check the CA's signature on the certificate… the verifier computes the root value”.
With regards to applicant’s claim limitation element of, “verifying a signature on certificate data comprising the root label”, Bruhn teaches on par. 60 the following: “verifier can check the CA's signature on the certificate… the verifier computes the root value”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Fitch, Shashank and Benaloh with the teachings of Bruhn by having their certificate verification process comprise a hash tree. One would have been motivated to do so to provide a simple and effective means to further verify a user’s certificate wherein the hash tree helps to easy verify validation to make it easier to ensure that a user certificate is not revoked.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497